•Blandeord, Justice.
[Mrs. Caroline Eichberg brought suit against J. C. Band-man on an open account for board furnished. The testimony of the plaintiff was to the effect that she was a married woman, living with her husband, and had never been made a free-trader; that she had a separate estate, including the residence where the family resided: She took defendant to board with her, with the consent of her husband that she might do so and have the proceeds of his board. On motion, the court granted a non-suit, on the ground that the earnings of a married woman, who was not a free-trader, belonged to her husband, and she could .not sue for and collect them. Plaintiff excepted.]